Order entered September 10, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00371-CR

                                   GEORGE GUO, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 363rd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F90-20083-W

                                            ORDER
        The Court GRANTS appellant’s September 6, 2013 motion to extend time to file his

brief. We ORDER the appellant’s brief received on September 6, 2013 filed as of the date of

this order.

        We GRANT appellant’s September 6, 2013 motion to supplement the record. We

ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this

order, a supplemental record containing copies of the warrants issued on February 20, 1992; July

23, 1999; February 10, 2003; April 21, 2003; June 30, 2003; and December 12, 2012.

        Additionally, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case.
       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record containing a detailed itemization

of the costs assessed in this case, including but not limited to, specific court costs, fees, and court

appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,

the cost bill shall be signed by the officer who charged the cost or the officer who is entitled to

receive payment for the cost. We further ORDER that the supplemental clerk’s record include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE